DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A microactuator system for use with a drainage device, the microactuator comprising: a microactuator comprising a base…” (emphasis by examiner) which is unclear and therefore indefinite. For the purpose of examination, the claim is interpreted to read “A microactuator system for use with a drainage device, the microactuator system comprising: a microactuator comprising a base…” (emphasis by examiner).
Claims 2-12 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 5, 7, 8, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080281250 A1 (Bergsneider et al.), hereinafter Bergsneider in view of US 20070209437 A1 (Xue et al.), hereinafter Xue.

a microactuator comprising a base (Bergsneider Annotated Fig. 3), a cantilever (Bergsneider Annotated Fig. 3) comprising a flexure (Bergsneider Annotated Fig. 3) extending from the base (Bergsneider Annotated Fig. 3) and a plate structure (30) at a distal end of the flexure (Bergsneider Annotated Fig. 3; and 
means for inducing an oscillating deflection of the cantilever relative to the base [0010].
Bergsneider fails to teach a sensing element on the flexure for sensing deflection of the cantilever.


    PNG
    media_image1.png
    653
    756
    media_image1.png
    Greyscale

Bergsneider Annotated Fig. 3

Xue teaches a magnetic micro-electromechanical system (MEMS) device, which is in the same field of endeavor and seeks to solve the same problem of detecting flexure movement [Abstract]. Xue further teaches a sensing element (814’) on the flexure (816) for sensing deflection of the cantilever [0102].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexure of Bergsneider with the sensor of Xue to accurately detect movement of the flexure [Xue 0102].

Regarding claim 2, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider further teaches the inducing means comprises a time-varying magnetic field [0010] and the plate structure comprises a magnetic material [0032].

Regarding claim 4, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider further teaches the microactuator is formed of biocompatible materials [0043].

Regarding claim 5, Bergsneider in view of Xue teaches the microactuator system of claim 1. 


Regarding claim 7, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider further teaches the microactuator is mounted to a drainage device (10) and the cantilever is disposed in a pore of the drainage device, as pictured in Fig. 1 which shows actuator (20) disposed in the pore of fluid conduit (10) [0014, 0016].

Regarding claim 8, Bergsneider in view of Xue teaches the microactuator system of claim 7. 
Bergsneider further teaches the drainage device is a ventricular catheter [0025].

Regarding claim 13, Bergsneider teaches a medical drainage device (Fig. 3) comprising: 
a drainage passage (Bergsneider Annotated Fig. 1);
an opening in a wall of the drainage device (Bergsneider Annotated Fig. 1) and fluidically connected to the drain passage (Bergsneider Annotated Fig. 1); 
at least one microactuator (20) disposed in the opening,
the microactuator comprising a base (Bergsneider Annotated Fig. 3), a cantilever (Bergsneider Annotated Fig. 3) comprising a flexure (Bergsneider Annotated Fig. 3) extending from the base (Bergsneider Annotated Fig. 3) and a plate structure (30) at a distal end of the flexure (Bergsneider Annotated Fig. 3; and 

Bergsneider Fig. 1 is used to illustrate the device as a whole wherein microactuator (20) would be the microactuator of embodiment (Fig. 3).
Bergsneider fails to teach a sensing element on the flexure for sensing deflection of the cantilever.

    PNG
    media_image2.png
    589
    1002
    media_image2.png
    Greyscale

Bergsneider Annotated Fig. 1

Xue teaches a MEMS device, which is in the same field of endeavor and seeks to solve the same problem of detecting flexure movement [Abstract]. Xue further teaches a sensing element (814’) on the flexure (816) for sensing deflection of the cantilever [0102].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexure of 

Regarding claim 14, Bergsneider in view of Xue teaches the microactuator system of claim 13. 
Bergsneider further teaches the inducing means comprises a time-varying magnetic field [0010] and the plate structure comprises a magnetic material [0032].

Regarding claim 16, Bergsneider in view of Xue teaches the microactuator system of claim 13. 
Bergsneider further teaches the microactuator is formed of biocompatible materials [0043].

Regarding claim 17, Bergsneider in view of Xue teaches the microactuator system of claim 13. 
Bergsneider further teaches the plate structure (30) is anchored to the base (Bergsneider Annotated Fig. 3) solely by the flexure (Bergsneider Annotated Fig. 3).

Regarding claim 20, Bergsneider in view of Xue teaches the microactuator system of claim 13. 
Bergsneider further teaches the drainage device is a ventricular catheter [0025].

Claim 3, 6, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergsneider in view of Xue and further in view of US 20120242189 A1 (Sulzbach et al.), hereinafter Sulzbach.
Regarding claim 3, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider fails to teach the sensing element of claim 1 is a piezoresistive strain sensing element.
Sulzbach teaches a MEMS device (Fig. 6) wherein the sensing element (31) is a piezoresistive strain sensing element [0038].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Bergsneider in view of Xue with the piezoresistive strain sensing element of Sulzbach as its integration to MEMS devices has become established in the field [Sulzbach 0008].

Regarding claim 6, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider fails to teach the sensing element is located where the flexure adjoins the base.
Sulzbach teaches the sensing element (31) is located where the flexure adjoins the base (Sulzbach Annotated Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor location of 

    PNG
    media_image3.png
    445
    682
    media_image3.png
    Greyscale

Sulzbach Annotated Fig. 6

Regarding claim 9, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider fails to teach a method of operating the microactuator system of claim 1, the method comprising using the sensing element to determine misalignment of the microactuator to the inducing means to determine an orientation of a drainage device to which the microactuator is mounted.
Sulzbach teaches a method of operating the microactuator system (Fig. 6), the method comprising using the sensing element (31) to determine the amount of deflection [0009] and therefore the position of the plate structure. As the position dictates whether the plate alignment, the method of Sulzbach is considered to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bergsneider in view of Xue with the method of determining alignment of Sulzbach to ensure the device is able to operate and move the plate to reduce occlusions [Bergsneider 0008].

Regarding claim 15, Bergsneider in view of Xue teaches the microactuator system of claim 13. 
Bergsneider fails to teach the sensing element of claim 13 is a piezoresistive strain sensing element.
Sulzbach teaches a MEMS device (Fig. 6) wherein the sensing element (31) is a piezoresistive strain sensing element [0038].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Bergsneider in view of Xue with the piezoresistive strain sensing element of Sulzbach as its integration to MEMS devices has become established in the field [Sulzbach 0008].

Regarding claim 19, Bergsneider in view of Xue teaches the microactuator system of claim 13. 
Bergsneider fails to teach the sensing element is located where the flexure adjoins the base.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor location of Bergsneider in view of Xue with the sensor location of Sulzbach to allow for detection of more limited deflection [Sulzbach 0033].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergsneider in view of Xue and further in view of US 20200046951 A1 (Hoshino et al.), hereinafter Hoshino.
Regarding claim 10, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider fails to teach a method comprising using the sensing element to determine a flow rate of a fluid flowing through a drain passage of a drainage device to which the microactuator is mounted.
Hoshino teachs a cantilever-style sensor (110) (Fig. 1) wherein use of the sensor would require a method comprising using the sensing element to determine a flow rate of a fluid flowing through a drain passage (104) of a drainage device (100) to which the microactuator is mounted (Fig. 1) [0039].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing element of Bergsneider in view of Xue with the flow rate detection of Hoshino to improve regulation of fluid flow [Bergsneider 0036].

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bergsneider in view of Xue and further in view of US 20160067464 A1 (Kim et al.), hereinafter Kim.
Regarding claim 11, Bergsneider in view of Xue teaches the microactuator system of claim 1. 
Bergsneider fails to teach a method of operating the microactuator of system of claim 1, the method comprising using the sensing element to detect an obstruction within an opening of a drainage device to which the microactuator is mounted.
Kim teaches a microactuator system (Fig. 2A) for use in a cerebrospinal shunt [0034], the microactuator being disposed in a catheter port [0034]. Use of the microactuator of Kim in the system of claim 1 would entail a method of operating the microactuator, the method comprising using the sensing element to detect an obstruction within an opening of a drainage device to which the microactuator is mounted [0038].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bergsneider in view of Xue with the sensor of Kim to allow for obstruction sensing in any patient position [Kim 0035].

Regarding claim 12, Bergsneider in view of Xue and Kim teaches the method of operating the microactuator system of claim 11. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110313340 A1 discloses a CSF device with cantilevered devices for clearing obstructions.
US 20110159627 A1 discloses a cantilevered sensor wherein the sensing means can be located in a variety of positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781